Citation Nr: 1525255	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorder (TDIU).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty in the Army National Guard from February to April 1981, and from June to August 1985.  

This case originally came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for PTSD.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and it is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current psychiatric disability; diagnosed as PTSD, depression, and anxiety disorder; is linked by medical professionals to an in-service personal assault for which there is credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

In the case of a claim for service connection for PTSD based on in-service personal assault, the credible supporting evidence may consist of evidence of behavior changes in response to the assault, and need not consist of service department records.  38 C.F.R. § 3.304(f)(5).

In the instant case, private medical records are replete with diagnoses of PTSD. Some of these records show that the diagnoses were linked to military sexual trauma in service.  These entries serve to establish the first and third elements of a successful claim for service connection for PTSD under 38 C.F.R. § 3.304(f)(5).

The Veteran's mother provided a statement dated in February 2012, in which she recalled that the Veteran had called her during her initial training.  The Veteran was very upset and told her that she had been the subject of an attempt sexual assault by a noncommissioned officer (NCO).  The Veteran's recruiter has also provided an undated written statement in which he wrote that he had knowledge of the purported assault.  Both of these statements, along with the written assertions submitted by the appellant, provide credible supporting evidence of the claimed stressor.  As such, it is the opinion of the Board that the elements for service connection for PTSD are established.

The Veteran has also been given other psychiatric diagnoses, consisting of an adjustment disorder, a borderline personality disorder, and depression.  Her claim encompasses all of these diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of these various medical records, including those that have been submitted to the Social Security Administration (SSA), strongly suggest and indicate that the appellant's current psychiatric disorders had their onset in service (or at least were the result of her service).  The evidence is in at least equipoise on the question of whether the PTSD, or any other acquired psychiatric disorders, is the result of the result of in-service traumas.  38 U.S.C.A. § 5107(b).  Accordingly, service connection for the Veteran's current psychiatric disability, however diagnosed, is warranted.


ORDER

Service connection for a psychiatric disability is granted.


REMAND

Based upon the fact that the appellant's newly service-connected psychiatric disorder has not been assigned a disability rating, outstanding treatment records, and the need for examinations and procedural development, is needed prior to deciding the TDIU claim.

Accordingly case is REMANDED for the following actions:

1.  Obtain records of the Veteran's treatment by F. Stevens, M.D.

2.  Obtain a social and industrial survey, or equivalent to assess the Veteran's work capacity.  

3.  Afford the Veteran a VA examination to assess the severity of her service connected psychiatric disability and whether the disability renders her incapable of gainful employment.

5.  If the Veteran does not meet the percentage requirements for TDIU, refer the case to VA's Director of Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) (2014).

6.  If the benefit sought is not granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


